Title: From George Washington to Samuel Kennedy, 26 September 1777
From: Washington, George
To: Kennedy, Samuel



Sir
Camp at Pennybackers Mill [Pa.] 26 Sepr 1777

I recd yours of this date at this place. If the sick cannot all be accommodated at Reading part ought certainly to be removed to Lancaster, but I beg you will be careful to remove none to that place who will be soon fit for duty or who only want shoes Stockings or other Cloaths to make them so now. If you are obliged to make use of Churches or

Houses that have no fire places you should purchase Stoves to make them warm and comfortable. I am Sir Yr most obt Servt

Go: Washington

